 



Exhibit 10.1

APTARGROUP, INC.
STOCK OPTION AGREEMENT
FOR EMPLOYEES

          AptarGroup, Inc., a Delaware corporation (the “Company”), hereby
grants to «FirstName» «LastName» (the “Employee”) as of June 3, 2004 (the
“Option Date”), pursuant to the provisions of the AptarGroup, Inc. 2004 Stock
Awards Plan (the “Plan”), a non-qualified option to purchase from the Company
(the “Option”) «options» shares of its Common Stock, $.01 par value (“Stock”),
at the price of $40.12 per share upon and subject to the terms and conditions
set forth below. Capitalized terms not defined herein shall have the meanings
specified in the Plan.

          1. Option Subject to Acceptance of Agreement.

          The Option shall become null and void unless the Employee shall accept
this Agreement by executing it in the space provided below and returning it to
the Company.

          2. Time and Manner of Exercise of Option.

          2.1. Maximum Term of Option. In no event may the Option be exercised,
in whole or in part, after June 3, 2014 (the “Expiration Date”).

          2.2. Exercise of Option. (a) The Option shall become exercisable
(i) on June 3, 2005 with respect to [one-third] of the number of shares subject
to the Option on the Option Date, (ii) on June 3, 2006 with respect to an
additional [one-third] of the number of shares subject to the Option on the
Option Date, (iii) on June 3, 2007 with respect to the remaining [one-third] of
the number of shares subject to the Option on the Option Date, and (iv) as
otherwise provided pursuant to Sections 2.2(b), (c) and (f) hereof.

          (b) If the Employee’s employment by the Company terminates by reason
of retirement, the Option shall continue to be exercisable and become
exercisable in accordance with Section 2.2(a) and may thereafter be exercised by
the Employee or the Employee’s Legal Representative from the effective date of
the Employee’s termination of employment until the Expiration Date. For purposes
of this Agreement, “retirement” shall mean retirement either (i) at or after age
55 after a minimum of ten years of employment with the Company or (ii) at or
after age 65. For purposes of this Section 2.2(b) only, employment with an
entity or business acquired by the Company shall be deemed to be employment with
the Company.

          (c) If the Employee’s employment by the Company terminates by reason
of permanent disability or death, the Option shall become fully exercisable and
may thereafter be exercised by the Employee or the Employee’s Legal
Representative, in the case of permanent disability, or the Employee’s Legal
Representative or Permitted Transferees, in the case of death,

 



--------------------------------------------------------------------------------



 



in each case for a period of three years from the effective date of the
Employee’s termination of employment or until the Expiration Date, whichever
period is shorter. For purposes of this Agreement, “permanent disability” shall
mean the inability of the Employee to substantially perform his or her duties
for a continuous period of at least six months as determined by the Committee.

          (d) If the Employee’s employment by the Company terminates for any
reason other than retirement, permanent disability or death, the Option shall be
exercisable only to the extent that it was exercisable on the effective date of
the Employee’s termination of employment and may thereafter be exercised by the
Employee or the Employee’s Legal Representative for a period of one year from
the effective date of the Employee’s termination of employment or until the
Expiration Date, whichever period is shorter. The portion of the Option, if any,
which is not vested as of the effective date of the Employee’s termination of
employment shall be forfeited and canceled by the Company.

          (e) If the Employee dies on or prior to the Expiration Date following
termination of employment by reason of retirement, or if the Employee dies
during the three-year period following termination of employment by reason of
permanent disability, or if the Employee dies during the one-year period
following termination of employment for any reason other than retirement or
permanent disability, the Option shall be exercisable only to the extent that it
was exercisable on the date of such death and may thereafter be exercised by the
Employee’s Legal Representative or Permitted Transferees, as the case may be,
for a period of one year from the date of death or until the Expiration Date,
whichever period is shorter.

          (f) (1) In the event of a Change in Control (as defined in Appendix
A), the Option shall immediately become exercisable in full.

               (2) In the event of a Change in Control pursuant to paragraph
(1) or (2) of Appendix A, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements), require that the Option, in whole or in part, be surrendered to
the Company by the Employee and be immediately cancelled by the Company, and
provide for the Employee to receive a cash payment from the Company in an amount
equal to the number of shares of Stock subject to the Option immediately prior
to such cancellation (but after giving effect to any adjustment pursuant to
Section 5(c) of the Plan in respect of any transaction that gives rise to such
Change in Control), multiplied by the excess, if any, of (i) the greater of
(A) the highest per share price offered to holders of common stock in any
transaction whereby the Change in Control takes place and (B) the Market Value
of a share of Stock on the date on which such Change of Control occurs over
(ii) the exercise price.

               (3) In the event of a Change in Control pursuant to paragraph
(3) or (4) of Appendix A, the Board of Directors (as constituted prior to such
Change in Control) may, in its discretion (subject to existing contractual
arrangements):

2



--------------------------------------------------------------------------------



 



(i)   require that shares of stock of the corporation resulting from such Change
in Control, or a parent corporation thereof, be substituted for some or all of
the shares of Stock subject to the Option, with an appropriate and equitable
adjustment to the exercise price of such Option, as determined by the Board of
Directors, such adjustment to be made without an increase in the aggregate
purchase price; and/or   (ii)   require the Option, in whole or in part, to be
surrendered to the Company by the Employee, and to be immediately cancelled by
the Company, and provide for the Employee to receive (a) a cash payment in an
amount not less than the amount determined by multiplying the number of shares
of Stock subject to the Option immediately prior to such cancellation (but after
giving effect to any adjustment pursuant to Section 5(c) of the Plan in respect
of any transaction that gives rise to such Change in Control), by the excess, if
any, of the highest per share price offered to holders of common stock in any
transaction whereby the Change in Control takes place over the exercise price,
(b) shares of stock of the corporation resulting from such Change in Control, or
a parent corporation thereof, having a Market Value not less than the amount
determined under clause (a) above or (c) a combination of a payment of cash
pursuant to clause (a) above and the issuance of shares pursuant to clause
(b) above.

          (4) The Company may, but is not required to, cooperate with the
Employee if the Employee is subject to Section 16 of the Securities Exchange Act
of 1934, as amended (the “Exchange Act”), to assure that any cash payment or
substitution in accordance with this Section 2.2(f) to the Employee is made in
compliance with Section 16 and the rules and regulations thereunder.

          2.3. Method of Exercise. Subject to the limitations set forth in this
Agreement, the Option may be exercised by the Employee (i) by giving written
notice to the Company specifying the number of whole shares of Stock to be
purchased and accompanied by payment therefor in full in cash and (ii) by
executing such documents as the Company may reasonably request. The purchase
price of the shares being purchased may be paid in cash on behalf of the
Employee by a broker-dealer acceptable to the Company to whom the Employee has
submitted an irrevocable notice of exercise; provided, however, that the
Committee shall have sole discretion to disapprove of an election to use a
broker-dealer. No shares of Stock shall be issued until the full purchase price
has been paid.

          2.4. Termination of Option. In no event may the Option be exercised
after it terminates as set forth in this Section 2.4. The Option shall
terminate, to the extent not exercised pursuant to Section 2.3 or earlier
terminated pursuant to Section 2.2, on the Expiration Date.

          2.5 Termination of Option and Forfeiture of Option Gain. (a) If at any
time prior to the earliest to occur of (i) the Expiration Date, (ii) the date
which is one year after the effective

3



--------------------------------------------------------------------------------



 



date of the Employee’s termination of employment for any reason other than death
and (iii) the date which is six months after the Employee exercises any portion
of the Option, the Employee:

     (1) directly or indirectly (whether as principal, agent, independent
contractor, partner or otherwise) engages in any type of or accepts employment
with or renders services to any Competing Entity or takes any action
inconsistent with the fiduciary relationship of an employee to the employee’s
employer; provided, that, following a termination of employment, the Employee
may accept employment with a Competing Entity, the businesses of which are
diversified, and which with respect to one or more of its businesses considered
separately is not a Competing Entity, provided, that the Company, prior to the
Employee’s accepting such employment, shall receive written assurances
satisfactory to the Company from such Competing Entity and from the Employee
that the Employee will not render services directly or indirectly in connection
with any Competing Product or be employed in a position where the Employee could
use or disclose confidential information of the Company or an Affiliate or of
any customer or client of the Company or an Affiliate in connection with the
Employee’s employment responsibilities to the benefit of a Competing Entity; or

     (2) directly or indirectly induces or attempts to induce any employee,
agent or customer of the Company or any Affiliate to terminate such employment,
agency or business relationship; or

     (3) directly or indirectly, for the Employee or any Competing Entity, sells
or offers for sale, or assists in any way in the sale of, Competing Products to
any customer or client of the Company or any Affiliate, upon which the Employee
has called or which the Employee has supervised while an employee of the Company
or an Affiliate; or

     (4) directly or indirectly engages in any activity which is contrary,
inimical or harmful to the interests of the Company or an Affiliate, including
but not limited to (x) violations of Company policies, including the Company’s
insider trading and confidentiality policies and (y) disclosure or misuse of any
confidential information or trade secrets of the Company or an Affiliate,

then the Option shall terminate automatically on the date the Employee engages
in such activity and the Employee shall pay the Company, within five business
days of receipt by the Employee of a written demand therefor, an amount in cash
determined by multiplying the number of shares of Stock purchased pursuant to
each exercise of the Option (without reduction for any shares of Stock delivered
by the Employee or withheld by the Company in satisfaction of the purchase price
or any tax withholding obligations) by the difference between (A) the Market
Value of a share of Stock on the date of such exercise and (B) the purchase
price per share of Stock set forth in the first paragraph of this Agreement. For
purposes of this Agreement, “Competing Entity”

4



--------------------------------------------------------------------------------



 



means any business entity, regardless of its form (e.g. corporations,
partnerships, sole proprietorships, trusts and joint ventures), which sells any
Competing Product anywhere worldwide which the Company or its Affiliates is
engaged in business; and “Competing Product” means any dispensing system
including pumps, closures and aerosal valves.

               (b) The Employee may be released from the Employee’s obligations
under Section 2.5(a) only if and to the extent the Committee determines in its
sole discretion that such a release is in the best interests of the Company.

               (c) The Employee agrees that by executing this Agreement the
Employee authorizes the Company and its Affiliates to deduct any amount or
amounts owed by the Employee pursuant to Section 2.5(a) from any amounts payable
by the Company or any Affiliate to the Employee, including, without limitation,
any amount payable to the Employee as salary, wages, vacation pay or bonus. This
right of setoff shall not be an exclusive remedy and the Company’s or an
Affiliate’s election not to exercise this right of setoff with respect to any
amount payable to the Employee shall not constitute a waiver of this right of
setoff with respect to any other amount payable to the Employee or any other
remedy.

          3. Additional Terms and Conditions of Option.

          3.1. Nontransferability of Option. The Option may not be transferred
by the Employee other than by will or the laws of descent and distribution or
pursuant to beneficiary designation procedures approved by the Company. Except
to the extent permitted by the foregoing sentence, during the Employee’s
lifetime the Option is exercisable only by the Employee or the Employee’s Legal
Representative. Except to the extent permitted by the foregoing, the Option may
not be sold, transferred, assigned, pledged, hypothecated, encumbered or
otherwise disposed of (whether by operation of law or otherwise) or be subject
to execution, attachment or similar process. Upon any attempt to so sell,
transfer, assign, pledge, hypothecate, encumber or otherwise dispose of the
Option, the Option and all rights hereunder shall immediately become null and
void.

          3.2. Withholding Taxes. As a condition precedent to any exercise of
the Option, the Employee shall, upon request by the Company, pay to the Company
(or shall cause a broker-dealer on behalf of the Employee in accordance with
Section 2.3 to pay to the Company) in addition to the purchase price of the
shares, such amount of cash as the Company may be required, under all applicable
federal, state, local or other laws or regulations, to withhold and pay over as
income or other withholding taxes (the “Required Tax Payments”) with respect to
such exercise of the Option. If the Employee shall fail to advance the Required
Tax Payments after request by the Company, the Company may, in its discretion,
deduct any Required Tax Payments from any amount then or thereafter payable by
the Company to the Employee.

          3.3. Compliance with Applicable Law. The Option is subject to the
condition that if the listing, registration or qualification of the shares
subject to the Option upon any

5



--------------------------------------------------------------------------------



 



securities exchange or under any law, or the consent or approval of any
governmental body, or the taking of any other action is necessary or desirable
as a condition of, or in connection with, the purchase or delivery of shares
hereunder, the Option may not be exercised, in whole or in part, unless such
listing, registration, qualification, consent or approval shall have been
effected or obtained. The Company agrees to make every reasonable effort to
effect or obtain any such listing, registration, qualification, consent or
approval.

          3.4. Delivery of Certificates. Upon the exercise of the Option, in
whole or in part, the Company shall deliver or cause to be delivered one or more
certificates representing the number of shares purchased against full payment
therefor. The Company shall pay all original issue or transfer taxes and all
fees and expenses incident to such delivery, except as otherwise provided in
Section 3.2.

          3.5. Option Confers No Rights as Stockholder. The Employee shall not
be entitled to any privileges of ownership with respect to shares of Stock
subject to the Option unless and until purchased and delivered upon the exercise
of the Option, in whole or in part, and the Employee becomes a stockholder of
record with respect to such delivered shares; and the Employee shall not be
considered a stockholder of the Company with respect to any such shares not so
purchased and delivered.

          3.6. Option Confers No Rights to Continued Employment. In no event
shall the granting of the Option or its acceptance by the Employee give or be
deemed to give the Employee any right to continued employment by the Company or
any Affiliate of the Company.

          3.7. Decisions of Board or Committee. The Board of Directors of the
Company or the Committee shall have the right to resolve all questions which may
arise in connection with the Option or its exercise. Any interpretation,
determination or other action made or taken by the Board of Directors or the
Committee regarding the Plan or this Agreement shall be final, binding and
conclusive.

          3.8. Company to Reserve Shares. The Company shall at all times prior
to the expiration or termination of the Option reserve and keep available,
either in its treasury or out of its authorized but unissued shares of Stock,
the full number of shares subject to the Option from time to time.

          3.9. Agreement Subject to the Plan. This Agreement is subject to the
provisions of the Plan (including the adjustment provision set forth in Section
5(c) thereof), and shall be interpreted in accordance therewith. The Employee
hereby acknowledges receipt of a copy of the Plan.

          4. Miscellaneous Provisions.

6



--------------------------------------------------------------------------------



 



          4.1. Meaning of Certain Terms. As used herein, (a) employment by the
Company shall include employment by an Affiliate of the Company, (b) the term
“Permitted Transferee” shall include any transferee (i) pursuant to a transfer
permitted under Section 5(b) of the Plan and Section 3.1 hereof or
(ii) designated pursuant to Section 5(f) of the Plan on the AptarGroup, Inc.
2004 Stock Awards Plan Beneficiary Designation Form attached hereto as
Exhibit A, and (c) the term “Legal Representative” shall include a guardian,
administrator, executor or other person acting in a similar capacity.

          4.2. Successors. This Agreement shall be binding upon and inure to the
benefit of any successor or successors of the Company and any person or persons
who shall, upon the death of the Employee, acquire any rights hereunder in
accordance with this Agreement or the Plan.

          4.3. Notices. All notices, requests or other communications provided
for in this Agreement shall be made in writing by (a) actual delivery to the
party entitled thereto, (b) mailing to the last known address of the party
entitled thereto, via certified or registered mail, return receipt requested or
(c) telecopy with confirmation of receipt. The notice shall be deemed to be
received, in case of actual delivery, on the date of its actual receipt by the
party entitled thereto, in case of mailing, on the tenth calendar day following
the date of such mailing, and, in the case of telecopy, on the date of
confirmation of receipt.

          4.4. Governing Law. This Agreement shall be governed by, and
interpreted in accordance with, the internal laws of the State of Delaware.

          4.5. Reports Filed with the Securities and Exchange Commission. The
Company files periodic and current reports and proxy statements with the
Securities and Exchange Commission. These documents are available, free of
charge, on the website of the Securities and Exchange Commission (www.sec.gov)
and on the Company’s website (www.aptargroup.com, under Investor Relations /
Reports & SEC Filings), as soon as reasonably practicable after the material is
filed with, or furnished to, the Securities and Exchange Commission. Any of
these documents are available to the Employee in paper format, without charge,
upon written or oral request to the Company’s Investor Relations Department
located at 475 West Terra Cotta Avenue, Suite E, Crystal Lake, Illinois, 60014,
U.S.A., phone number 1-815-477-0424 or at the Human Resource Department at the
Employee’s work site.

7



--------------------------------------------------------------------------------



 



          4.6. Counterparts. This Agreement may be executed in two counterparts
each of which shall be deemed an original and both of which together shall
constitute one and the same instrument.

              APTARGROUP, INC.
 
            -s- Carl A. Siebel [c88602c8860200.gif]
 
       

  By:   Carl A. Siebel

  Title:   President and Chief Executive Officer

Accepted this                     day of
                                      , 2004



--------------------------------------------------------------------------------

              Employee

8



--------------------------------------------------------------------------------



 



     

  Appendix A

  to AptarGroup, Inc.

  Stock Option Agreement

  for Employees

For purposes of this Agreement, “Change in Control” shall mean:

          (1) the acquisition by any individual, entity or group (a “Person”),
including any “person” within the meaning of Section 13(d)(3) or 14(d)(2) of the
Exchange Act, of beneficial ownership within the meaning of Rule 13d-3
promulgated under the Exchange Act, of more than 50% of either (i) the then
outstanding shares of common stock of the Company (the “Outstanding Company
Common Stock”) or (ii) the combined voting power of the then outstanding
securities of the Company entitled to vote generally in the election of
directors (the “Outstanding Company Voting Securities”); provided, however, that
the following acquisitions shall not constitute a Change in Control: (A) any
acquisition directly from the Company (excluding any acquisition resulting from
the exercise of a conversion or exchange privilege in respect of outstanding
convertible or exchangeable securities unless such outstanding convertible or
exchangeable securities were acquired directly from the Company), (B) any
acquisition by the Company, (C) any acquisition by an employee benefit plan (or
related trust) sponsored or maintained by the Company or any corporation
controlled by the Company or (D) any acquisition by any corporation pursuant to
a reorganization, merger or consolidation involving the Company, if, immediately
after such reorganization, merger or consolidation, each of the conditions
described in clauses (i), (ii) and (iii) of subsection (3) of this Appendix A
shall be satisfied; and provided, further that, for purposes of clause (B), if
any Person (other than the Company or any employee benefit plan (or related
trust) sponsored or maintained by the Company or any corporation controlled by
the Company) shall become the beneficial owner of more than 50% of the
Outstanding Company Common Stock or more than 50% of the Outstanding Company
Voting Securities by reason of an acquisition by the Company and such Person
shall, after such acquisition by the Company, become the beneficial owner of any
additional shares of the Outstanding Company Common Stock or any additional
Outstanding Company Voting Securities and such beneficial ownership is publicly
announced, such additional beneficial ownership shall constitute a Change in
Control;

          (2) individuals who, as of the date hereof, constitute the Board (the
“Incumbent Board”) cease for any reason to constitute at least a majority of
such Board; provided, however, that any individual who becomes a director of the
Company subsequent to the date hereof whose election, or nomination for election
by the Company’s stockholders, was approved by the vote of at least a majority
of the directors then comprising the Incumbent Board shall be deemed to have
been a member of the Incumbent Board; and provided, further, that no individual
who was initially elected as a director of the Company as a result of an actual
or threatened solicitation by a Person other than the Board for the purpose of
opposing a solicitation by any other Person with respect to the election or
removal of directors or any other actual or

1



--------------------------------------------------------------------------------



 



threatened solicitation of proxies or consents by or on behalf of any Person
other than the Board shall be deemed to have been a member of the Incumbent
Board;

          (3) consummation of a reorganization, merger or consolidation unless,
in any such case, immediately after such reorganization, merger or
consolidation, (i) 50% or more of the then outstanding shares of common stock of
the corporation resulting from such reorganization, merger or consolidation and
50% or more of the combined voting power of the then outstanding securities of
such corporation entitled to vote generally in the election of directors is then
beneficially owned, directly or indirectly, by all or substantially all of the
individuals or entities who were the beneficial owners, respectively, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities
immediately prior to such reorganization, merger or consolidation and in
substantially the same proportions relative to each other as their ownership,
immediately prior to such reorganization, merger or consolidation, of the
Outstanding Company Common Stock and the Outstanding Company Voting Securities,
as the case may be, (ii) no Person (other than the Company, any employee benefit
plan (or related trust) sponsored or maintained by the Company or the
corporation resulting from such reorganization, merger or consolidation (or any
corporation controlled by the Company) and any Person which beneficially owned,
immediately prior to such reorganization, merger or consolidation, directly or
indirectly, more than 50% of the Outstanding Company Common Stock or the
Outstanding Company Voting Securities, as the case may be) beneficially owns,
directly or indirectly, more than 50% of the then outstanding shares of common
stock of such corporation or more than 50% of the combined voting power of the
then outstanding securities of such corporation entitled to vote generally in
the election of directors and (iii) at least a majority of the members of the
board of directors of the corporation resulting from such reorganization, merger
or consolidation were members of the Incumbent Board at the time of the
execution of the initial agreement or action of the Board providing for such
reorganization, merger or consolidation; or

          (4) consummation of (i) a plan of complete liquidation or dissolution
of the Company or (ii) the sale or other disposition of all or substantially all
of the assets of the Company other than to a corporation with respect to which,
immediately after such sale or other disposition, (A) 50% or more of the then
outstanding shares of common stock thereof and 50% or more of the combined
voting power of the then outstanding securities thereof entitled to vote
generally in the election of directors is then beneficially owned, directly or
indirectly, by all or substantially all of the individuals and entities who were
the beneficial owners, respectively, of the Outstanding Company Common Stock and
the Outstanding Company Voting Securities immediately prior to such sale or
other disposition and in substantially the same proportions relative to each
other as their ownership, immediately prior to such sale or other disposition,
of the Outstanding Company Common Stock and the Outstanding Company Voting
Securities, as the case may be, (B) no Person (other than the Company, any
employee benefit plan (or related trust) sponsored or maintained by the Company
or such corporation (or any corporation controlled by the Company) and any
Person which beneficially owned, immediately prior to such sale or other
disposition, directly or indirectly, more than 50% of the Outstanding Company
Common Stock or the Outstanding Company Voting Securities, as the case may be)
beneficially

2



--------------------------------------------------------------------------------



 



owns, directly or indirectly, more than 50% of the then outstanding shares of
common stock thereof or more than 50% of the combined voting power of the then
outstanding securities thereof entitled to vote generally in the election of
directors and (C) at least a majority of the members of the board of directors
thereof were members of the Incumbent Board at the time of the execution of the
initial agreement or action of the Board providing for such sale or other
disposition.

3



--------------------------------------------------------------------------------



 



     

  Exhibit A

  to AptarGroup, Inc.

  Stock Option Agreement

  For Employees

APTARGROUP, INC.

2004 Stock Awards Plan

BENEFICIARY DESIGNATION FORM

          You may designate a primary beneficiary and a secondary beneficiary.
You can name more than one person as a primary or secondary beneficiary. For
example, you may wish to name your spouse as primary beneficiary and your
children as secondary beneficiaries. Your secondary beneficiary(ies) will
receive nothing if any of your primary beneficiaries survive you. All primary
beneficiaries will share equally unless you indicate otherwise. The same rule
applies for secondary beneficiaries.

Designate Your Beneficiary(ies):



    Primary Beneficiary(ies):

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

    Secondary Beneficiary(ies):

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

   

--------------------------------------------------------------------------------

      I certify that my designation of beneficiary set forth above is my free
act and deed.

     

--------------------------------------------------------------------------------

   
            Name of Employee
  Employee’s Signature
                 (Please Print)
   

 

--------------------------------------------------------------------------------


  Date

4